Opinion by
Clark, J.
§ 65. Married woman;• not chargeable on note as member of a firm. Husband and wife cannot be partners in mercantile business, and the wife is not liable upon a note executed by such a mercantile firm. [Wallace & Co. v. Finberg, 46 Tex. 35.]
§ 66. Community debt; defense against by surviving wife. In a suit against the surviving wife upon a community debt, if the property received by her from the husband’s estate is exempt property, it is incumbent upon her to so allege and prove, as these are matters purely defensive. [Ross v. O’Neil, 45 Tex. 599.]
Affirmed.